EXHIBIT 10.4


First Amendment to 10b5-1 Issuer Repurchase Instructions


This first amendment to Issuer Securities Repurchase Instructions between
Nathan’s Famous, Inc. (the “Issuer”) and Mutual Securities, Inc. (the “Broker”)
is dated as of November 6, 2009.


WITNESSETH


WHEREAS, the Issuer and the Broker are parties to 10b5-1 Issuer Repurchase
Instructions dated February 5, 2009 (the “Instructions”); and


WHEREAS, the Issuer and the Broker desire to amend the Instructions in
accordance with the terms hereof (“First Amendment”).


NOW, THEREFORE, the Issuer and Broker hereby agree as follows:


1.  
Subsection 2(a) is hereby amended to read as follows:



“August 10, 2010;”


2.  
Subsection 2(b) is hereby amended to read as follows:



“such time as the aggregate purchase price for all shares of Common Stock
purchased under these Instructions equals Four Million Two Hundred Thousand
Dollars ($4,200,000.00), including without limitation all applicable fees, costs
and expenses;”


3.  
Exhibit A is hereby replaced in the form annexed hereto.



4.  
Except as specifically amended by this First Amendment, the Instructions shall
remain in full force and effect in all respects as originally executed.



5.  
This First Amendment may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  This Amendment shall be governed by the laws of the State of New
York.



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
first date written above.
 

  Nathan’s Famous, Inc.          
-
By:
/s/ Ronald DeVos       Name:  Ronald DeVos       Title:    Chief Financial
Officer                     Mutual Securities, Inc.             By: /s/ Mitch
Voss       Name:  Mitch Voss       Title:    Compliance Officer  

 
 
 

--------------------------------------------------------------------------------

 